                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID H. GHARRETT, #M-38621,                )
                                            )
       Plaintiff,                           )
                                            )
-vs-                                        )       Case No.: 18-958-NJR-DGW
                                            )
KIMBERLY BUTLER, et al.,                    )
                                            )
       Defendants.                          )

                   ANSWER AND AFFIRMATIVE DEFENSES TO
               PLAINTIFF’S SECOND AMENDED COMPLAINT (DOC. 7)

       Defendants, KIMBERLY BUTLER, JEANNETTE COWAN, SHERRY BENTON,

ANDREW DILLINGHAM, and WILLIAM SPILLER,                      by their attorney, Lisa Madigan,

Attorney General of the State of Illinois, answer and raise the following affirmative defenses to

Plaintiff’s Second Amended Complaint [Doc. 38], stating as follows:




       RESPONSE: Defendants admit Plaintiff is currently incarcerated with the Illinois

Department of Corrections and housed at Pontiac Correctional Center.




Case No. 18-958-NJR-DGW                                                               Page 1 of 23
       RESPONSE: Defendants admit Kimberly Butler was the Warden of Menard

Correctional Center from April 16, 2014, until September 30, 2016. Defendants also

admit numerous individuals served as chief administrative officer of Menard

Correctional Center from April 16, 2016, until September 30, 2016, due to Kimberly

Butler becoming Chief of Programs for the Illinois Department of Corrections.

Further Defendant Butler was employed by the state government during the relevant

time period. Defendants deny Kimberly Butler is currently employed by IDOC.




Case No. 18-958-NJR-DGW                                                        Page 2 of 23
       RESPONSE: Defendants admit Jeannette Cowan was the case worker

supervisor at Menard Correctional Center from March of 2011 until January of 2017.

Further Defendant Cowan was employed by the state government. Defendants deny

Jeannette Cowan is currently employed by IDOC.




       RESPONSE: Defendants admits Defendant Dillingham was employed as an internal

affairs officer at Menard Correctional Center, a state entity, at the time these claims arose.

Defendants deny Andrew Dillingham is currently at Menard.

Case No. 18-958-NJR-DGW                                                            Page 3 of 23
       RESPONSE: Defendants admits Defendant Benton was employed as an

Administrative Review Board chairperson by IDOC, a state entity, at the time these claims

arose. Further, Sherry Benton is currently employed by IDOC.




Case No. 18-958-NJR-DGW                                                        Page 4 of 23
       REPONSE: Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations contained in this paragraph.



Case No. 18-958-NJR-DGW                                                    Page 5 of 23
       RESPONSE: Defendants admit there is a prisoner grievance process at

Menard    Correctional     Center.   Defendants   admit   Plaintiff   exhausted   his

administrative remedies.


Case No. 18-958-NJR-DGW                                                           Page 6 of 23
       RESPONSE: Defendants admit Plaintiff and Offender Lason Elliot were cellmates

from January 21, 2015, through February 20, 2015. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 1.




       RESPONSE: Defendants admit Plaintiff met with Dr. Suneja, a psychiatrist, at

Menard Correctional Center on February 19, 2015. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 2.

Case No. 18-958-NJR-DGW                                                      Page 7 of 23
       RESPONSE: Defendants admit Plaintiff went to segregation on or about February

20, 2015, for disobeying a direct order and insolence. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 3.




Case No. 18-958-NJR-DGW                                                      Page 8 of 23
       RESPONSE: Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 4.




       RESPONSE: Defendants admit Plaintiff was released from segregation on April 20,

2015, and requested protective custody that same day. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 5.




Case No. 18-958-NJR-DGW                                                      Page 9 of 23
       RESPONSE: Defendants admit Plaintiff requested to be released from protective

custody on April 24, 2015, and that he was placed in West Cell House on 8 gallery on April

30, 2015. Defendants deny the remaining allegations in Paragraph 6.




Case No. 18-958-NJR-DGW                                                        Page 10 of 23
       RESPONSE: Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 7.




       RESPONSE: Defendants admit Plaintiff went to segregation on April 30, 2015, for

disobeying a direct order. Defendants lack knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 8.




Case No. 18-958-NJR-DGW                                                      Page 11 of 23
       RESPONSE: Defendants admit Plaintiff completed his term of segregation on June

30, 2015, admit Plaintiff requested protective custody on June 30, 2015, and admit Plaintiff

was placed in protective custody pending approval of his protective custody request.




       RESPONSE: Defendants admit Plaintiff was interviewed by Jeannette Cowan and

Intelligence/IA Officer Dillingham on July 1, 2015, concerning his June 30, 2015 protective

custody request. Defendants admit Jeannette Cowan and Officer Dillingham recommended

Plaintiff’s request for protective custody be denied. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 10.




Case No. 18-958-NJR-DGW                                                          Page 12 of 23
       RESPONSE: Defendants admit Plaintiff’s June 30, 2015 protective custody request

was denied at the facility level. Defendants deny that Kimberly Butler personally denied

Plaintiff’s June 30, 2015 protective custody request. Defendants lack knowledge or

information sufficient to form a belief about the remaining allegations contained in

Paragraph 11.




       RESPONSE: Defendants admit Plaintiff appealed the facility level denial of his June

30, 2015 protective custody request. Defendants admit Sherry Benton, Chairperson for the

Administrative Review Board, interviewed Plaintiff concerning this appeal and

recommended that the appeal be denied. Defendants also admit the acting director, or her

designee, concurred with Ms. Benton’s recommendation and denied Plaintiff’s appeal.




Case No. 18-958-NJR-DGW                                                        Page 13 of 23
Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 12.




       RESPONSE: Defendants admit Plaintiff was released from protective custody on

August 14, 2015, to West Cell House on 7 gallery. Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 13.




       RESPONSE: Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 14.




Case No. 18-958-NJR-DGW                                                           Page 14 of 23
       RESPONSE: Defendants admit Plaintiff was sent to the emergency room of Chester

Memorial Hospital on November 21, 2016, following a self-reported altercation with his

cellmate. Defendants lack knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 15.




       RESPONSE: Defendants admit Plaintiff was assigned to the Menard Correctional

Center infirmary from November 21, 2016, until December 7, 2016. Defendants also admit

Plaintiff was placed in the West Cell House on 5 gallery on December 7, 2016. Defendants

lack knowledge or information sufficient to form a belief about the truth of the remaining

allegations in Paragraph 16.




Case No. 18-958-NJR-DGW                                                        Page 15 of 23
       RESPONSE: Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 17.




       RESPONSE: Defendants admit Plaintiff requested protective custody on or about

December 12, 2016, and admit Plaintiff’s request was approved. Defendants lack knowledge

or information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 18.




       RESPONSE: Defendants restate their responses to Paragraphs 1 through 18 herein.


Case No. 18-958-NJR-DGW                                                        Page 16 of 23
       RESPONSE: Defendants admit Plaintiff has certain rights under the United States

Constitution. Defendants deny violating Plaintiff’s constitutional rights.




       RESPONSE: Defendants admit Kimberly Butler was the Warden of Menard

Correctional Center from April 16, 2014, until September 30, 2016, and that she acted under

color of state law during this time. Defendants deny the remaining allegations in Paragraph

21.




Case No. 18-958-NJR-DGW                                                         Page 17 of 23
       RESPONSE: Defendants admit Jeannette Cowan was the case worker supervisor at

Menard Correctional Center from March of 2011 until January of 2017, and that she acted

under color of state law during this time. Defendants deny the remaining allegations in

Paragraph 22.




       RESPONSE: Defendants admit William Spiller was an internal affairs officer at

Menard Correctional Center in 2015, and that he acted under color of state law during this

time. Defendants deny the remaining allegations in Paragraph 23.
Case No. 18-958-NJR-DGW                                                        Page 18 of 23
       RESPONSE: Defendants admit Andrew Dillingham was an internal affairs officer at

Menard Correctional Center in 2015, and that he acted under color of state law during this

time. Defendants deny the remaining allegations in Paragraph 24.




       RESPONSE: Defendants admit Sherry Benton was the Adjustment Committee

Chairperson in 2015, and that she acted under color of state law during this time. Defendants

deny the remaining allegations in Paragraph 25.
Case No. 18-958-NJR-DGW                                                           Page 19 of 23
       RESPONSE: Defendants deny the allegations in Paragraph 26.




       RESPONSE: Defendants deny the allegations in Paragraph 27.




       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.




       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.




       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.




Case No. 18-958-NJR-DGW                                                        Page 20 of 23
       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.




       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.



       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.




       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.

                                         JURY DEMAND

       Defendants request a trial by jury on all triable issues.

                                  AFFIRMATIVE DEFENSES

   1. Qualified Immunity

       At all times relevant to Plaintiff’s Claims, Defendants charged herein acted in the good

faith performance of their official duties without violating Plaintiff’s clearly established

constitutional rights. Defendants are, therefore, protected from liability by the doctrine of qualified

immunity.

   2. Injunctive Relief Barred and/or Limited

       To the extent Plaintiff seeks injunctive relief, such relief is barred and/or limited by the

Eleventh Amendment to the United States Constitution and the Prison Litigation Reform Act, 42

U.S.C. § 1997e.

       WHEREFORE, Defendants respectfully request this honorable Court deny Plaintiff any

relief whatsoever.

Case No. 18-958-NJR-DGW                                                                   Page 21 of 23
                                      Respectfully submitted,



                                      KIMBERLY   BUTLER,    JEANNETTE
                                      COWAN, SHERRY BENTON, ANDREW
                                      DILLINGHAM, and WILLIAM SPILLER,

                                             Defendants

                                      KWAME       RAOUL,        Illinois     Attorney
                                      General,
Sierra Senor-Moore. #6321486
Assistant Attorney General                   Attorney for Defendants,
500 South Second Street
Springfield, Illinois 62701
(217) 782-1841Phone                   By: s/Sierra Senor-Moore
(217) 782-8767 Fax                     Sierra Senor-Moore
E-mail: ssenormoore@atg.state.il.us     Assistant Attorney General




Case No. 18-958-NJR-DGW                                                    Page 22 of 23
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID H. GHARRETT, #M-38621,                 )
                                             )
       Plaintiff,                            )
                                             )
-vs-                                         )      Case No.: 18-958-NJR-DGW
                                             )
KIMBERLY BUTLER, et al.,                     )
                                             )
       Defendants.                           )


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019 the foregoing document, Answer and Affirmative
Defenses to Plaintiff’s Secon Amended Complaint (Doc. 38), was electronically filed with the
Clerk of the Court using the CM/ECF system which will electronically send notice to:

                                             NONE

and I hereby certify that on the same date, I caused a copy of the foregoing described document to
be mailed by United States Postal Service, in an envelope properly addressed and fully prepaid, to
the following non-registered participant:


David H. Gharrett, #M-38621
Pontiac Correctional Center
700 West Lincoln Street
P.O. Box 99
Pontiac, IL 61764


                                                    Respectfully submitted,



                                                    s/Sierra Senor-Moore
                                                    Sierra Senor-Moore, #6321486
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    (217) 782-1841 Phone
                                                    (217) 524-5091 Fax
                                                    E-Mail: ssenormoore@atg.state.il.us
Case No. 18-958-NJR-DGW                                                               Page 23 of 23
